Title: To James Madison from Thomas Hirst, 28 December 1813
From: Hirst, Thomas
To: Madison, James


        
          Honoured Sir,
          Philada. December 28th. 1813
        
        I address you, confiding in your generosity Justice and candour, to state the hardship of a case in which I am, (a native born citizen of the United States) deeply concerned. Having nearly lost my all, by shipments, and the proceeds of what remained being in Charleston, the safe return of which to this city would partly remunerate me for these losses, I purchased the Sloop Polly Captain Carr, and freighted her for South Carolina, with iron, beer, paper, brushes, confectionary &c. all articles of a perishable nature, and belonging to citizens of the United States. The sloop, having no more than the necessary provisions, was cleared out on the 17th. Inst: and while at anchor below at Gloucester, was ran on board by a shallop. She was obliged to return for repairs and now lies detained by the embargo, from which circumstance my situation is peculiarly hard. The sloop is of 18

tons burthen only, and as may be seen by the manifest, has no articles of any kind, but those above mentioned, on board. To have my proceeds forwarded by land, would be but additional loss, and I write to you, my dear sir, to beg of you to take my case into your consideration, and to issue your orders to the customs here, that my vessel may be permitted to proceed on her destined voyage coastwise, without delay.
        I am convinced, sir, your liberal nature will immediately perceive the hardship of my situation, & when I assure you that any security will be given not to evade the law or defraud the revenue, I trust you will grant my request.
        I need not say, sir, that your compliance, and an early answer to this letter will confer a lasting obligation upon a native citizen of Philadelphia, and one who has the honour to be with the highest consideration and esteem, Your obdt. humble Servant
        
          Thomas Hirst
        
      